Citation Nr: 1222799	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-42 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private facility on April 9, 2007.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 decision of a Department of Veterans Affairs (VA) Medical Center (VAMC) in New Orleans, Louisiana.  A notice of disagreement was filed in July 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  The Appellant requested a Board hearing which was scheduled in March 2012; however, he failed to appear.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the New Orleans VAMC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking payment or reimbursement for unauthorized medical expenses incurred on April 9, 2007, at St. Tammany Parish Hospital in Covington, Louisiana.  The appellant's claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-177, also known as the Millennium Bill Act.  This Act is effective May 29, 2000, and is codified at 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-17.1008 (2011).  Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority the appellant has to satisfy all of the conditions.  The basis of the denial was that it was determined that a VA facility was feasibly available to treat the appellant's condition for which he sought private treatment on April 9, 2007.  

The June 2009 decision reflects that no authorization was found in New Orleans VAMC documentation.  An August 2009 VA physician's opinion also references a December 2006 VA clinical note which reflects that there was an attempted referral to the Jackson, Mississippi VAMC but the appellant's family determined it was too far.  He was later referred to the Biloxi, Mississippi VAMC for treatment.  The appellant's treatment records from the New Orleans and Biloxi VAMCs have not been associated with the claims folder and must be requested.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The entirety of the appellant's New Orleans and Biloxi VA treatment records should be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Then, after ensuring that the action requested has been completed, the VAMC should review the record considering all of the evidence.  If the determination of this claim remains unfavorable to the appellant, the VAMC must issue a Supplemental Statement of the Case and provide him a reasonable period of time in which to respond before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



